Citation Nr: 0604437	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-10 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  In July 2005, the Board of Veterans' Appeals (Board) 
denied entitlement to an initial evaluation in excess of 10 
percent for right knee strain and an initial evaluation in 
excess of 10 percent for a scar of the right lower thigh, 
residuals of a shrapnel wound; the Board remanded the issue 
of entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) to the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) for additional development.


FINDING OF FACT

The medical evidence does not show suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function, spatial disorientation, or neglect of personal 
appearance and hygiene.


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
August 2005, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish his claim for an increased 
evaluation.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes VA examination and treatment 
records.  The medical evidence of record is sufficient to 
accurately rate the disability on appeal.  The Board knows of 
no available pertinent evidence not currently on file.  
Consequently, the Board concludes that all available evidence 
that is pertinent to the claim decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  This case 
involves the veteran's appeal of the initial assignment of a 
disability rating for his service-connected PTSD.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


A 50 percent evaluation for PTSD is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

The veteran noted on VA psychiatric evaluation in October 
2002 that he had lost many jobs due to fighting, had a 
history of 3 suicide attempts, had insomnia and nightmares, 
cried a lot, and had survivor's guilt.  On mental status 
examination, the veteran was oriented and answered questions 
coherently and relevantly.  He denied hallucinations, 
delusions, homicidal or suicidal thoughts.  His mood was 
depressed.  The GAF score was 60.  Although treatment records 
for November 2002 include complaints of irritability and 
apparent conflict, the veteran denied depression, suicidal 
ideation, and homicidal ideation.  He was fully employed and 
responsible in his job duties.  When seen by VA in February 
2003, the veteran complained of headaches, insomnia, 
nightmares, difficulty concentrating, flashbacks, and being 
short-tempered.  It was noted that he had worked as a "gang 
narcotics sergeant" for over 22 years and had been married 
to the same woman for 23 years.  On mental status evaluation, 
he had good grooming and hygiene, poor eye contact, a sad 
mood, and poor insight and judgment.  The GAF score was 65.  

It was noted on VA orthopedic examination in September 2003 
that the veteran was working as a policeman.  While a mood 
disorder screening in October 2003 was positive, a mood 
disorder screening in October 2004 was negative.  It was 
noted in July 2005 that the veteran had a history of violent 
outbursts, including some involving firearms.  He was trying 
to return to duty as an armed police officer with the Chicago 
Police Department but the health officer-nurse required 
verification of the veteran's treatment for PTSD before she 
would allow him to return to work.  It was reported that the 
veteran had not continued his treatment for PTSD.

The Board finds that the above medical evidence fails to show 
the symptomatology associated with an evaluation of 70 
percent, such as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function, spatial disorientation, 
and neglect of personal appearance and hygiene.  
Additionally, the most recently recorded GAF scores were 60 
and 65, which is indicative of no more than moderate 
symptomatology.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  Consequently, the 
disability picture for the veteran's PTSD does not meet the 
criteria for an evaluation of 70 percent at anytime during 
the appeal period, and therefore an initial schedular rating 
in excess of 50 percent is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411; see also Fenderson v. West, 12 Vet. 
App. 119 (1999).

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is also not 
for application with respect to the issue of entitlement to 
an initial schedular evaluation in excess of 50 percent for 
service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An initial schedular evaluation in excess of 50 percent for 
service-connected PTSD is denied.


REMAND

In the instant case, the veteran has reasonably raised the 
issue of a claim for an extraschedular evaluation for his 
service-connected PTSD.  See 38 C.F.R. § 3.321(b)(1).  The RO 
addressed this issue in supplemental statements of the case 
dated in April 2004 and November 2005.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  Id.  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this case, the RO found that the veteran's PTSD did not 
present an exceptional disability picture which warranted an 
extraschedular evaluation. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, "the regulation does not preclude 
the Board from considering whether referral to the 
appropriate first-line officials is required."  Floyd, 9 
Vet. App. at 95.  In the instant case, the Board finds 
evidence that the veteran's PTSD has resulted in "marked 
interference with employment" that renders "impractical the 
application of the regular schedular standards."  In the 
veteran's notice of disagreement received in January 2003 
indicated that the veteran had been "suspended over 300 
day[s]."  Additionally, VA outpatient treatment records 
dated as recently as July 2005, indicate that the veteran was 
not able to return to his usual employment with the police 
department while he received treatment for his 
service-connected PTSD.  

Accordingly, this issue is remanded for the following action:

The RO must refer the issue of 
entitlement to an initial extraschedular 
rating for PTSD to either the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension for 
consideration under the provisions of 
38 C.F.R. § 3.321(b)(1), in accordance 
with the Court's holding in Floyd v. 
Brown, 9 Vet. App. 88 (1996).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


